The trial court granted a motion non obstante veredicto, filed by the defendant, and overruled a motion of the defendant for a new trial. It would seem to be more consistent with the statutes (Sections 2323.18 and 2323.181, Revised Code) had the court granted a conditional new trial predicated upon the reversal of the entry granting the defendant's motion for judgment. As it was, the court simply overruled the motion for a new trial. In each action of the court, I think error intervened. I think that there were factual issues which required presentation to a jury, and which, therefore, precluded the granting of the motionnon obstante. On the other hand, I think that the manifest weight of the evidence was in favor of the defendant, and that, therefore, the trial court should have granted a new trial. Such being the case, I cannot concur in the conclusion of the majority of the court in favor of entering judgment on the verdict.